Citation Nr: 1750854	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-31 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a hearing loss disability of the left ear.

2.  Entitlement to service connection for a hearing loss disability of the left ear.

3.  Entitlement to service connection for a right shoulder disability.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976.  The Veteran reported periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserves until April 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for a left ear hearing loss disability on the basis that new and material evidence had not been received; and denied service connection for a right shoulder disability.  The Veteran timely appealed.

In its supplemental statement of the case, the RO announced that it had found new and material evidence to reopen the claim for a left ear hearing loss disability.  

The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue is captioned as above.

The issue of service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 1979 rating decision, the RO denied service connection for a hearing loss disability.  The Veteran did not appeal or submit new and material evidence within one year of being notified.

2.  Evidence associated with the claims file since the June 1979 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a left ear hearing loss disability.

3.  The Veteran does not have a left ear hearing loss disability as defined in VA law and regulations.


CONCLUSIONS OF LAW

1.  The RO's June 1979 decision, denying service connection for a hearing loss disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2017).

2.  The evidence received since the RO's June 1979 denial is new and material; and the claim for service connection for a left ear hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3. A left ear hearing loss disability was not incurred in active service; and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

These duties have been satisfied in this appeal.  All available records identified by the Veteran as relating to his claims have been obtained, to the extent possible. A report of VA examination in connection with the claims decided on appeal is of record and appears adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms. Attempts to obtain the Veteran's Army Reserves records were unsuccessful; further attempts to find such records would be futile.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Application to Reopen Claim for Service Connection

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed a claim for service connection for a hearing loss disability in January 1979.

The RO originally denied the claim for service connection in June 1979 on the basis that, although the Veteran was treated on one occasion in service for otitis media with no residuals noted at separation, there was no evidence of a hearing loss disability and the Veteran failed to report for examination.
  
The evidence of record at the time of the last denial of the claim in June 1979 includes service treatment records, and statements by the Veteran.

An April 1974 audiogram at the time of the Veteran's enlistment examination in active service revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
15
5
5
-
5


A March 1976 audiogram at the time of the Veteran's separation examination from active service revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
-
15
LEFT
25
15
10
-
10

In March 1979, the Veteran contended that his hearing loss was caused by noise exposure as a tanker in active service, where he tested and fixed the tank engine at least three times a week.

Based on this evidence, the RO concluded that there was no medical evidence to establish the existence of a hearing loss disability.  The Veteran was informed of the RO's denial in July 1979, and he did not appeal.

The Veteran again initiated a claim for service connection for a left ear hearing loss disability on October 21, 2008.

Evidence added to the record since July 1979 includes VA treatment records showing an assessment of sensorineural hearing loss in April 2009; statements of the Veteran in June 2009 and in June 2010, indicating that he worked as a tanker with many explosives in active service, and that he now wore hearing aids; and a June 2017 VA examination, showing a positive nexus opinion between left ear hearing loss and hazardous noise exposure from military weapons.
 
New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the complaints of, and treatment for, ongoing symptoms of a left ear hearing loss disability post-service for several years; the April 2009 assessment of sensorineural hearing loss; and the June 2017 positive nexus opinion.  Given the presumed credibility, the additional evidence is both new and material.

Hence, the RO correctly reopened the Veteran's claim for service connection for a left ear hearing loss disability.  38 U.S.C.A. § 5108.

III.  Service Connection for a 
Left Ear Hearing Loss Disability

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the supplemental statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the supplemental statement of the case essentially considered the Veteran's claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, sensorineural hearing loss, as an organic disease of the nervous system, is considered chronic and a presumptive disease.  See 38 U.S.C.A. § 1101.

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that a left ear hearing loss disability had its onset during active service.  As shown above, in-service audiograms have not established that the Veteran has hearing loss of either ear recognized as a disability for VA purposes.  In this case, the evidence is against a finding that a left ear hearing loss disability was incurred in active service or within the first year after separation.

Post-service records show an assessment of sensorineural hearing loss in April 2009.

In June 2017, the Veteran underwent a VA examination.  He reported having significant exposure to tank engines, main guns, and grenades as an armored tank crewman in active service.  Following active service, the Veteran reported no occupational noise exposure while working in the medical field for over twenty years.  The June 2017 audiologist also diagnosed sensorineural hearing loss.  Speech audiometry at the time revealed speech recognition ability of 96 percent in each ear.  Pure tone thresholds, in decibels, for each ear on audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
25
LEFT
15
15
10
15
35

The June 2017 audiologist noted that the Veteran has asymmetric left ear hearing loss which is often due to weapons firing, and that he has a history of military weapons exposure.  The June 2017 audiologist opined that it is as likely as not that the Veteran's left ear hearing loss is due to hazardous military noise exposure.

While the June 2017 audiologist has diagnosed sensorineural hearing loss, here, there is no competent evidence that establishes that the Veteran has, or ever has had, left ear hearing loss disability for VA purposes.  
 
To the extent the Veteran is claiming that he noticed difficulty hearing since service, he is competent to attest to this.  However, it is not a reliable gauge, as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  Accordingly, the Veteran is not competent to claim that he has a hearing loss for VA compensation purposes as this requires clinical testing, and an interpretation of the results by a trained professional.  As detailed on the VA audiogram, his hearing is within normal limits for VA compensation purposes; this clinical evidence is more probative than the Veteran's sense that he has some hearing difficulty since service, and that he wears hearing aids.  The Board does not doubt that the Veteran has experienced the sensation of hearing less than he used to; however, the audiological evaluations have consistently yielded results establishing that he does not have hearing loss to such a severity as to be recognized as a disability under the provisions of 38 C.F.R. § 3.385.   

Stated differently, the recent evidence establishes that presence of an organic disease of the nervous system.  Whether this is viewed as new and material evidence of as a new claim, the result is the same, an adjudication on the merits.  However, the presence of a disease process, is just one part of a service connection issue  Even if there is a chronic disease within the meaning of 38 U.S.C.A. § 1101, there must also be disability resulting from the disease process.  Here, there is a specific regulation that establishes when a hearing loss disability exists; 38 C.F.R. § 3.385.  In this case, there is no evidence of a hearing loss disability for VA purposes.  The evidence was adequate to reopen the claim, but inadequate to establish a grant of the benefit sought. 

A preponderance of the evidence is against a finding that the Veteran currently has a left ear hearing loss disability.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  


ORDER

The application to reopen the previously denied claim of service connection for a left ear hearing loss disability is granted.

Service connection for a left ear hearing loss disability is denied.


REMAND

Right Shoulder Disability

The Veteran contends that service connection for a right shoulder disability is warranted on the basis that he was injured during a period of ACDUTRA or INACDUTRA in July 1977 or in August 1977 while building a bridge at Fort Lewis in Washington.  Specifically, another member of his unit had dropped the end of a beam, which bounced around and hit the Veteran in the shoulder and mouth-breaking several teeth and dislocating the shoulder.  

We also note that the Veteran was seen in March 1976 for right shoulder complaint.

VA records show complaints of right shoulder pain, and an assessment of right shoulder acromioclavicular joint arthralgia +/- brachial plexopathy in February 2005.

Several attempts to obtain the Veteran's Army Reserve records have been unsuccessful.  In June 2010, the Veteran reported that he had received treatment for his mouth at the time at Holy Family Hospital in Spokane, Washington; however, he never received treatment at the time for a shoulder injury.  Since then, his shoulder has felt dislocated and out of place; and the pain has never gone away.  He reported that, at times, the pain is so bad that he could not move his arm.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current right shoulder disability that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2017).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to submit the earliest treatment records regarding the shoulder.

2.  The Veteran should be requested to submit compies of any documents regarding orders to ACDUTRA or inacdutra.

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of right shoulder pain; and the likely etiology of each disease or injury.   (To include the March 1976 right shoulder complaint.)  If the Veteran submits evidence of shoulder trauma during ACDUTRA, the examiner should comment on a relationship to that claimed incident.

For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during service.

The examiner should provide a rationale for the opinion.


4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO or VA's Appeals Management Office (AMO); however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2017).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must 
e handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


